                                                                                        03/24/2020

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION

                                                     CASE NO. 3:01-cr-00035
  UNITED STATES OF AMERICA,

                                                     MEMORANDUM OPINION
                        v.

  CEDRIC LEVAR ALEXANDER
                                                     JUDGE NORMAN K. MOON
                                     Defendant.


       Before the Court is the Government’s petition to revoke Defendant Cedric Levar
Alexander’s term of supervised release. Dkt. 56. A supervised release revocation hearing
previously set for March 20, 2020 was cancelled pursuant to W.D. Va. Standing Order 2020-5,
issued in response to the Covid-19 pandemic. Dkt. 101. Prior to that hearing date, Defendant asked
for a sentence of time-served in a sentencing memorandum submitted to the Court. Dkt. 98. After
the hearing’s cancellation, Defendant submitted a valid waiver1 of his right to a hearing regarding
the revocation of his supervised release term, Dkt. 106, and the Government—in response to the
Court’s order to respond—informed the Court that it does not oppose a sentence of time served for
Defendant in this matter. Dkt. 103, 105.
       Based on the violation report and the Defendant’s guilty plea in his underlying state court
charges, the Court finds that Defendant has committed a Grade C violation2 with a Criminal
History Category of II, and the term of supervised release is hereby revoked. After considering


       1
         Defendant’s statement to the Court provides that he waives his right to a hearing under
Federal Rule of Criminal Procedure 32.1(b) and that admitted to violating the terms of his
supervised release as alleged in his violation report. See United States v. Farrell, 393 F.3d 498,
500 (4th Cir. 2005) (“A defendant's supervised release cannot be revoked without a full hearing
unless the defendant knowingly and voluntarily admits to the allegations against her and waives
her rights under Rule 32.1 of the Federal Rules of Criminal Procedure.”).
       2
         Although the petition to revoke Defendant’s supervise release term originally stated that
he had committed felony offenses—thereby committing a Grade B violation—these were later
reduced to misdemeanor charges, thus the Court finds a Grade C violation was committed. Dkt.
56, 98.
Defendant’s briefing, record evidence, and submissions to the Court by the parties and by the U.S.
Probation Office, the reasons for the specific sentence I will impose are as follows: (1) The nature
and circumstances of the violation(s) and the history and characteristics of the defendant, 18 U.S.C.
§ 3553(a)(1); to afford adequate deterrence to non-compliant behavior, 18 U.S.C. § 3553(a)(2)(B);
to protect the public from further crimes of the defendant, 18 U.S.C. § 3553(a)(2)(C).
          I have also taken into account (1) the kinds of sentence and the sentencing range established
for this Defendant for this level of violation in the applicable guidelines or policy statements issued
by the Sentencing Commission, 18 U.S.C. § 3553(a)(4), (a)(5); (2) the need to avoid unwarranted
sentence disparities among defendants with similar records who have been found guilty of similar
conduct, 18 U.S.C. § 3553(a)(6); and the breach of trust demonstrated by the defendant by failing
to abide by the conditions of the court-ordered supervision. I have also taken into account the time
Defendant has already spent in custody awaiting this hearing, Dkt. 87, and that he has steady
employment and housing to return to upon release, Dkt. 98.
          Pursuant to the Sentencing Reform Act of 1984, and having considered the factors noted
in 18 U.S.C. § 3583(e), and after having consulted the Chapter Seven Policy Statements of the
Sentencing Guidelines Manual, it is the judgment of the Court that the defendant, Cedric Levar
Alexander, is hereby sentenced to a term of TIME-SERVED. No term of supervised release is to
follow.
          I hereby advise Defendant of the right to appeal the sentence. A notice of appeal must be
filed within fourteen (14) days of the entry of judgment or within fourteen (14) days of a notice
of appeal by the government. If requested, the clerk will prepare and file a notice of appeal on
behalf of the defendant. I also advise the defendant of the right to a person who is unable to pay
the cost of an appeal to apply for leave to appeal without prepayment of such costs.
          The Clerk of the Court is directed to send a copy of this memorandum opinion and
accompanying judgment to Defendant and all counsel of record.


          Entered this _____
                        24th day of March, 2020.
